Citation Nr: 0301216	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran had United States Armed Forces of the Far East 
(USAFFE) service from May 1942 to January 1943, at which 
time he was a prisoner of war.  He died in May 1972.  The 
appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for cause of the veteran's death, 
entitlement to accrued benefits, and entitlement to death 
pension benefits.


FINDINGS OF FACT

1.  The veteran died in May 1972.  The cause of death was 
listed as heart failure due to cardiac disease.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  There is no competent evidence that establishes a 
nexus between the veteran's cause of his death and 
service, to include his internment as a prisoner of war.

4.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.

5.  The service department confirmed that the veteran had 
no recognized guerilla service from December 1942 to 
September 1945.

6.  The veteran does not have qualifying active service 
for purposes of entitlement to VA pension benefits.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.312 (2002).

2.  The appellant's claim for entitlement to accrued 
benefits is without legal merit.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.1000 (2002); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).

3.  Basic eligibility for VA non-service connected 
disability pension benefits is not established.  38 
U.S.C.A. §§ 107(a), 1521, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The final rule implementing the VCAA was published on 
August 29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001), and is codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the claimant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant was notified of the information necessary to 
substantiate her claims by means of the discussions in the 
April 2001 rating decision and the January 2002 statement 
of the case.  She was specifically told that the basis for 
the denial of dependency and indemnity compensation was 
that the veteran was not service-connected for any 
disability at the time of his death and that there was no 
medical nexus between the veteran's death and his service.  
Additionally, in an October 2000 letter, the RO told her 
she needed to submit evidence of a disease or injury in 
service and competent evidence of a nexus between the 
veteran's death and the disease or injury in service.  As 
to her claim for accrued benefits, the RO informed her 
that there had been no pending claim at the time of the 
veteran's death, and thus she was not entitled to the 
benefits.  As to her claim for pension benefits, the RO 
explained in detail that the veteran did not have 
qualified service for pension benefits.  Thus, the Board 
finds that VA has no outstanding duty to inform her that 
any additional information or evidence is needed. 

VA informed the claimant of which information and evidence 
she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In a 
December 2000 letter, the RO told the appellant that it 
would attempt to obtain any additional records that she 
was unable to obtain, provided that she supply it with 
adequate identification of the records and authorize VA to 
obtain the records.  The RO attached VA Forms, 21-4142, 
Authorization and Consent to Release Information to VA, 
stating that she needed to complete these forms for VA to 
obtain records from non-U.S. Government facilities.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO obtained the veteran's service medical records from the 
National Personnel Records Center.  The appellant did not 
identify any VA treatment for the veteran, but submitted 
letters from a private physician.  In March 2001, the RO 
attempted to obtain the records from the private 
physician, but was unsuccessful.  The private physician 
wrote to VA, stating that her records had been destroyed.  
The appellant did not identify any other records that had 
not been obtained.

For the above reasons, the Board finds that the 
requirements of the VCAA have been met by the RO.  

II.  Decision

The service medical records show that an examination 
conducted in December 1945 indicated that the 
cardiovascular system was found to be "normal."  The 
veteran's blood pressure was 110/80.

The service department verified that the veteran was a 
prisoner of war from May 1942 to January 1943 and that he 
had no recognized guerrilla service.  

The veteran died in May 1972.  The cause of death was 
listed as heart failure due to cardiac disease.  At the 
time of his death, he was not service connected for any 
disability.

In August 2000, the appellant filed a claim for benefits 
with VA.  She subsequently submitted a letter from a 
private physician, wherein the physician stated that the 
veteran had died in May 1972 from congestive heart 
failure.  The physician stated that as a result of the 
veteran's military service and his imprisonment during 
service, that he had suffered considerable stress.  She 
added that, "Subsequently, he was not well and was 
suffering hypertension.  I believe that the congestive 
heart failure was secondary to hypertension."  

A December 2000 affidavit from a fellow serviceman 
indicates that he had been a prisoner of war with the 
veteran as well.  He stated he had run into the veteran 
some time after service, at which time, they had discussed 
the hardships they had encountered.  He added that the 
veteran looked "so sickly" and relayed information about 
his "health condition."

A separate December 2000 affidavit from a fellow 
serviceman indicates that he had been a prisoner of war 
with the veteran.  He stated that after they got out of 
service, they ran into each other and discussed how they 
had survived the war and recalled their experiences and 
sacrifices.

The appellant submitted a statement in January 2001.  She 
stated that she had observed the veteran to be sickly and 
that she had to bring the veteran to the doctor for 
treatment.  The appellant reported that the doctors told 
her that the veteran had chronic heart disease, which had 
contributed to his congestive heart failure.  She 
contended that the veteran had contracted tropical 
diseases while a prisoner of war, such as dysentery, 
malaria, beri beri, diarrhea, arthritis, malnutrition, 
fever, and edema.  She stated that the veteran could not 
be treated while a prisoner of war and that he had 
recurrences/relapses of these diseases after service.  

In a March 2001 statement from the private physician, she 
stated that her records of having treated the veteran had 
been discarded.  She then stated the following, in part:

The following statements are all 
recollections regarding the above-named 
patient's medical condition.  He was in 
not good health when he was my patient.  
He was suffering from hypertension 
which was poorly controlled because of 
noncompliance to treatment.  I believe 
he could not afford to buy the 
medication because of financial 
constraint.

The private physician added that she was called to see him 
at home in May 1972, and when she saw the veteran, he was 
in congestive heart failure.  She noted that the veteran 
died that same evening.

In a statement received by the appellant in July 2001, she 
stated that the veteran had been suffering from heart 
disease throughout their marriage and that she believed 
that the veteran's death was due to the diseases he had 
incurred in service.

A.  Cause of death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or the contributory cause of death.  Service connection 
will be determined by exercise of sound judgment, without 
recourse to speculation and after a careful analysis has 
been made of all the facts and circumstances surrounding 
the death of the veteran to include autopsy reports.  See 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.312 (2002).

If a veteran is a former POW and was interned or detained 
for not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder 
(or depressive neurosis); organic residuals of frostbite, 
if it is determined that the veteran was interned in 
climatic conditions consistent with the occurrence of 
frostbite; post- traumatic osteoarthritis; irritable bowel 
syndrome; peptic ulcer disease; and peripheral neuropathy 
(except where directly related to infectious causes).  For 
purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of 
war who had experienced localized edema during captivity.  
38 C.F.R. § 3.309(c) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for cause of the 
veteran's death.  The reasons will be explained below.

First, it must be noted that the veteran was not service 
connected for any disability during his lifetime.  The 
appellant alleges that the veteran's heart disease was due 
to service and that such contributed to the veteran's 
death.  The Board has thoroughly reviewed the evidence of 
record.  There is no evidence in the claims file to 
support the appellant's allegations that the veteran 
incurred heart disease in service.  The service medical 
records are silent for any heart defects, to include 
hypertension, and there is no competent evidence 
establishing that the cause of the veteran's death was 
somehow due to the veteran's service.

The Board is aware that the appellant has submitted two 
statements by a private physician; however, the private 
physician's statements do not establish a nexus between 
the veteran's cause of death and service.  In the November 
2000 letter, the private physician stated that the veteran 
was under stress while in service.  She then stated that 
the veteran had hypertension before his death, which 
contributed to the veteran's congestive heart failure.  
The Board finds that this letter does not establish a 
nexus between the veteran's death and his service.  In the 
April 2001 letter, the private physician did not provide a 
nexus between the cause of the veteran's death and 
service.  Without any competent evidence of a nexus 
between the cause of the veteran's death and service, the 
claim for service connection for cause of the veteran's 
death must be denied.  

Additionally, while ischemic heart disease among the 
diseases subject to presumptive service connection for 
prisoners of war, there is no competent evidence of record 
to show that the veteran was diagnosed with ischemic heart 
disease during his lifetime.  The Board will not construe 
a diagnosis of cardiac disease on the death certificate as 
a diagnosis of ischemic heart disease.  

Although the appellant has asserted that the veteran 
incurred a disease in service, which contributed to his 
death, she is a lay person and her opinion is not 
competent to provide the necessary nexus between the 
veteran's service and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  This same 
analysis applies to the two fellow servicemen, who, by 
implication, attempted to establish that the veteran was 
suffering from a disability following his discharge from 
service.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of 
the veteran's death is not warranted, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Accrued benefits

The appellant seeks benefits for purposes of accrued 
benefits.  She asserts that she could not file a claim 
until 26 years after the veteran died because she had not 
been well informed as to the prescribed period of one year 
following the veteran's death.  

As stated above, at the time of the veteran's death, he 
was not service connected for any disability.  

Under 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2002), 
accrued benefits are defined as "periodic monetary 
benefits to which an individual was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due and 
unpaid for a period not to exceed two years."  See 38 
C.F.R. § 3.1000(a) (2002).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing 
rating or decision."  The Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim 
is that, without the veteran having a claim pending at 
time of death, the surviving spouse has no claim upon 
which to derive his or her own application.  Id. at 1300.

In the instant case, the claims file is absent any 
evidence that the veteran had a claim pending for any VA 
benefit at the time of his death.  Accordingly, there is 
no legal basis to the appellant's claim for payment of 
accrued benefits.  As the law, and not the evidence, is 
dispositive in this case, entitlement to payment of 
accrued benefits is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  Death pension benefits

The appellant asserts that she warrants death pension 
benefits.

The surviving spouse of a veteran is entitled to receive 
VA improved nonservice-connected death pension benefits if 
the veteran had qualifying service under 38 U.S.C.A. 
§ 1521(j) (West 1991) or, at the time of death, was 
receiving or entitled to receive compensation for a 
service-connected disability based on service during a 
period of war.  See 38 U.S.C.A. § 1541(a) (West 1991).  
The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, including organized guerilla forces under 
commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific 
Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any 
law of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under contracts of National 
Service Life Insurance entered into before February 18, 
1946; chapter 10 of title 37; and chapters 11, 13 (except 
section 412(a)), and 23 of this title.  See 38 U.S.C.A. 
§ 107(a) (West 1991).  In effect, those persons with such 
service are not entitled to non- service-connected VA 
disability pension benefits.  Id.  Cacalda v. Brown, 
9 Vet. App. 261, 264 (1996).

The United States Court of Appeals for Veterans Claims 
(the Court) has held that "VA is prohibited from finding, 
on any basis other than a service department document, 
which VA believes to be authentic and accurate, or service 
department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see also Venturella v. Gober, 
10 Vet. App. 340, 341-42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding 
on VA for purposes of establishing service in the U.S. 
Armed forces."  Duro and Venturella, both supra; see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Here, the veteran had no recognized guerilla service, as 
verified by the United States Army service department.  
Thus, the veteran's service falls into the service period 
that has been deemed not to be active military service, 
and thus the appellant is not entitled to non-service-
connected death pension.  See 38 U.S.C.A. § 107(a); 
Cacalda, 9 Vet. App. at 265-66.

While the Board acknowledges the appellant argues that she 
should be entitled to death pension benefits, the law is 
dispositive of this issue.  The Board is bound by the 
service department's findings as to the veteran's service, 
which does not establish that the veteran served on active 
duty in the United States Armed Forces.  See Duro, supra.  
As such, the veteran did not have the requisite service 
for basic eligibility for non-service connection death 
pension benefits as required by law.

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for non-service-
connected death pension benefits can be based.  As the 
law, and not the evidence, is dispositive, the appeal is 
denied due to the absence of legal merit.  See Sabonis, 6 
Vet. App. at 430; see also Venturella, 10 Vet. App. at 
342.  The Board is bound by 38 U.S.C.A. § 107(a), and 
therefore has no choice but deny the appellant's death 
pension claim.  38 U.S.C.A. §§ 501(a), 7104(c) (West 
1991); 38 C.F.R. § 19.5 (2002).

The Board regrets that more favorable decisions could not 
be made in this case.



ORDER

Entitlement to service connection for cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to death pension benefits is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

